Citation Nr: 1618294	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-38 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Whether the notice of disagreement received via fax at the local Regional Office (RO) on October 10, 2012, was timely filed.



REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2008 to September 2010. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) RO in Winston Salem, North Carolina.  Jurisdiction of the claim was subsequently transferred to the RO in Newark, New Jersey.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in January 2016, the Veteran, through his attorney, indicated that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In January 2016, the Veteran's attorney clearly indicated that he wanted to withdraw the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


